Title: From George Washington to Anthony Whitting, 3 March 1793
From: Washington, George
To: Whitting, Anthony



Mr Whiting,
Philadelphia March 3d 1793.

I have now two letters of yours before me to acknowledge the receipt of—viz.—the 20th & 27th of last month.
The price of lime in Alexandria is so extremely high, that every practicable attempt ought to be made to procure shells—one of which may be, by hiring a vessel by the day, and sending it to my Nephew Colo. Washington’s in Westmoreland, near Mattox Creek with the enclosed letter. I persuade myself if this be done

he will not only furnish the Shells, but aid in loading the Vessel. It is left open for your perusal, to be sent, or not, as occasion may require—Seal before sending it if it be forwarded at all.
I am in sentiment with you that, such Bricks as my people make will never shew a thin, neat, & regular morter joint; and that the uneveness of the yard is one cause of it; and that another cause is—not beating & tempering the Clay sufficiently: remedies for both these are simple, and easy; & I hope in the Bricks that are to be made, they will be applied. Make more bricks than are immediately wanting for the Barn; because they may be wanted for some other purpose, & because there must be a certain number to form the kiln for burning.
I informed you in my last, that unless Mrs. F. Washington desired the building to be carried on, that my opinion was, it ought to be stopped: of course as she has also requested the discontinuance of the work, it must be no longer prosecuted. Let all the work that has been done, and the materials which have been provided for carrying it on, be preserved in security for further decision on this matter. And let the two Carpenters (Gabriel & Reuben) belonging to that Estate, if not otherwise disposed of by the orders of their Mistress, join mine under Green; and an account taken of the time it happens, that the said Estate may be paid for the hire of them.
I am as apprehensive as you can be, that Green never will overcome his propensity to drink; that it is this which occasions his frequent sicknesses; absences from work, and poverty. And I am convinced, moreover, that it answers no purpose to admonish him. But if the work in hand cannot be carried on without a head to execute it—and no other presents in whom confidence can be placed, there is no alternative but to keep him; unless he should get too bad to be longer borne with; and even then, a house so framed as the Dogue run Barn is intended to be ought not to be en⟨t⟩rusted to my Negro Carpenters or any other bungler.
I hope all your Gates will be fixed before I come home, provided the ground is in such a state as to admit of being well rammed, but not otherwise; for it would be lost labour, & a continual plague if the posts should yield to the weight of the gate, or work loose in any other manner, if the earth around them is not dry enough to bear very hard ramming.
Have you got the second Visto so much opened as to be able

to form any opinion of the view, & how it will appear from the House?
Hampsons account must be paid as soon as you are in Cash from the sales of your Ship stuff &ca.
Has the last spell of freezing weather (—the ground being uncovered, and very wet—) hurt the Wheat? If it escaped damage then, I hope there is no great danger to be apprehended from frosts after this. I see no account yet of Ice being stored: Snow well rammed would have been better than letting the house go empty.
I am very sorry to hear that so likely a young fellow as Matildas Ben should addict himself to such courses as he is pursuing. If he should be guilty of any attrocious crime, that would affect his life he might be given up to the Civil authority for tryal; but for such offences as most of his colour are guilty of, you had better try further correction; accompanied with admonition and advice. The two latter sometimes succeed when the first has failed. He, his father & mother (who I dare Say are his receivers) may be told in explicit language that if a stop is not put to his rogueries, & other villainies by fair means & shortly; that I will ship him off (as I did Waggoner Jack) for the West Indias, where he will have no opportunity of playing such pranks as he is at present engaged in.
The first time you see Mr Hartshorn, ask if there now is, or soon will be, any thing due from me to the Potomac Company; and request him to send the acct of it to me. I remain Your friend and well wisher

Go: Washington

